 1   McGREGOR W. SCOTT
     United States Attorney
 2   KAREN A. ESCOBAR
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:17-CR-00118-DAD-BAM

12                                  Plaintiff,

13                          v.                         PRELIMINARY ORDER OF FORFEITURE

14    ALAN FERNANDO GOMEZ-
      PANIAGUA,
15
                                    Defendant.
16

17

18          Based upon the plea agreement entered into between United States of American and

19   defendant Alan Fernando Gomez-Paniagua, it is hereby ORDERED, ADJUDGED and

20   DECREED as follows:

21          1.      Pursuant to 21 U.S.C. § 853(a), defendant Alan Fernando Gomez-Paniagua’s

22   interest in the following property shall be condemned and forfeited to the United States of

23   America, to be disposed of according to law:

24                  a. Mossberg, Model 500A, 12 gauge shotgun, and

25                  b. All ammunition seized in this case.

26   ///

27   ///

28   ///
                                                       1
 1          2.      The above-listed assets constitute property used, or intended to be used, in any

 2   manner or part, to commit, or to facilitate the commission of a violation of 21 U.S.C. §§

 3   841(a)(1), 841(b)(1)(A), and 846.

 4          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 5   to seize the above-listed property. The aforementioned property shall be seized and held by the

 6   U.S. Customs and Border Protection in its secure custody and control.

 7          4.      a. Pursuant to 21 U.S.C. § 853(n), and Local Rule 171, the United States shall

 8   publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney

 9   General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

10   General may direct shall be posted for at least 30 consecutive days on the official internet

11   government forfeiture site www.forfeiture.gov. The United States may also, to the extent

12   practicable, provide direct written notice to any person known to have alleged an interest in the

13   property that is the subject of the order of forfeiture as a substitute for published notice as to those

14   persons so notified.

15                  b. This notice shall state that any person, other than the defendant, asserting a

16   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

17   days from the first day of publication of the Notice of Forfeiture posted on the official

18   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

19   whichever is earlier.

20          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,
21   this Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all

22   interests will be addressed.

23   IT IS SO ORDERED.
24
        Dated:     November 26, 2018
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28
                                                         2
